Citation Nr: 0638927	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-12 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a stomach disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1967 with other unverified service amounting to 
approximately 4 years.  

The veteran's claim comes before the Board of Veterans' 
Appeals (Bard) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which denied the benefits sought on 
appeal.  

During a hearing before the undersigned, the veteran's 
representative raised the issue of entitlement to service 
connection for tinnitus.  That issue is not ripe for 
appellate review and is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his current hearing loss is related 
to service.  He testified that he served in the Navy as a 
diesel mechanic aboard ships and worked in noisy engine 
rooms.  He also reports that he worked in evaporator units 
and was assigned a general quarters station under a 40-
millimenter gun mount which was very loud when fired.  

Development is warranted with regard to the bilateral hearing 
loss claim.  The veteran's service medical records show a 
diagnosis of loss of high frequency tones bilaterally in 
September 1963 at about the time he would have been 
discharged from his first period of service.  The veteran has 
testified that he received hearing aids from the VA office in 
Tuskegee.  A current VA examination report is required to 
assess the current nature and severity of the veteran's 
bilateral hearing loss and which provides a medical opinion 
as to whether the increase in hearing loss disability 
recorded in service was related to service.

The veteran also claims that he has a stomach condition 
related to service.  He reports that he first began to have 
stomach problems in September 1966.  At that time, he woke up 
early in that morning vomiting blood.  He was taken to Triple 
Army Hospital and stayed as an in-patient for approximately 
two weeks.  He testified that had no other problems in 
service but consumed Rolaids until he was diagnosed with his 
current stomach problems.  Service medical records 
substantiate treatment at Tripler Hospital in September 1966.  
He also testified that he has received private treatment for 
his stomach disorder.  He states he had a procedure 
(something stuck down his throat-perhaps an endoscope) in 
Birmingham, treatment at St. Francis Hospital in Columbus, 
and treatment from a Dr. Robin in Columbus and a Dr. Patel at 
St. Francis.  VA providers have reference these treatment 
notes in their outpatient notes, but the actual reports are 
not in the veteran's claims folder.  There records must be 
obtained as well as a current VA examination report to assess 
the current nature and severity of the veteran's stomach 
disorder.  The examination must also provide a medical 
opinion as to whether any diagnosed stomach disorder is 
related to the event recorded in service.

Accordingly, the case is REMANDED for the following action:

1.  Verify the veteran's first period of 
active service from February 1960 to July 
1963.  

2.  Provide the veteran with notice of the 
type of evidence necessary to establish a 
disability rating or effective date for the 
disabilities on appeal.   

3.  After obtaining any necessary 
authorization and adequate identifying 
information from the veteran, the AMC/RO 
should attempt to develop records of 
treatment for a stomach disorder from a 
physician in Birmingham, at St. Francis 
Hospital in Columbus, from Dr. Robin in 
Columbus, and from Dr. Patel at St. Francis.  
Ask the veteran to identify all VA 
facilities that have treated him since 1967 
to present as well as any VA treatment he 
may have received from 1963 to 1965.  Obtain 
all identified records or indicate if they 
are unavailable.  

4.  Provide a VA examination to determine 
the nature and etiology of his claimed 
bilateral hearing loss and stomach 
disorders.  The claims folder should be made 
available to the examiners for review in 
conjunction with the examination.  The 
examiners are requested to state in the 
examination reports that the claims folder 
has been reviewed.

The examiners should express an opinion as 
to whether the veteran's has a current 
bilateral hearing loss and/or a stomach 
disorder that is "due to," "more likely than 
not due to" (likelihood greater than 50%), 
"at least as likely as not due to" (50%), 
"less likely than not due to" (less than 50% 
likelihood), or "not due to" the veteran's 
military service or that was incurred in the 
one-year period thereafter.  The veteran 
separated from military service in February 
1967.

The examiner should also express an opinion 
as to whether the veteran's has tinnitus and 
if so, whether it is "due to," "more likely 
than not due to" (likelihood greater than 
50%), "at least as likely as not due to" 
(50%), "less likely than not due to" (less 
than 50% likelihood), or "not due to" the 
veteran's military service.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinions 
provided.

The veteran is competent to report his 
experiences, such as being exposed to loud 
noise as to his experiences aboard ship, and 
readily observable symptoms, such as 
difficulty hearing or ringing in his ears; 
however, as a layperson, the veteran is not 
competent to provide a medical diagnosis or 
a medical nexus.

5.  After the development requested above 
has been completed to the extent possible, 
review the record.  If any benefit sought on 
appeal remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the veteran and his representative and give 
them the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



